Order entered May 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00324-CV

                    IN THE INTEREST OF B.H. AND J.H., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-16-00779-X

                                           ORDER
       This accelerated appeal involves the termination of appellant’s parental rights. Before

the Court is appellant’s May 26, 2019 motion for an extension of time to file a brief. We

GRANT the motion and extend the time to June 17, 2019. We caution appellant that further

extension requests will be strongly disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE